

115 HR 2367 IH: Department of Defense Waste Reduction Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2367IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the amount of authorization of appropriations for the Department of Defense unless the Secretary of Defense implements cost-saving recommendations contained in a certain study by the Defense Business Board, and for other purposes.
1.Short titleThis Act may be cited as the Department of Defense Waste Reduction Act. 2.Implementation of cost-saving recommendations (a)Limitation on total amounts for Department of DefenseThere may not be appropriated to the Department of Defense supplemental funds for fiscal year 2017 or funds for fiscal year 2018 if the total amount of funds for the Department for such respective fiscal year exceed the total amount of funds authorized to be appropriated for the Department by the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) unless— 
(1)the Secretary of Defense certifies to the congressional defense committees that the Secretary— (A)has evaluated each recommendation for cost savings in the Department of Defense contained in the study conducted by the Defense Business Board titled Transforming Department of Defense’s Core Business Processes for Revolutionary Change; and 
(B)is implementing each such recommendation; or (2)if the Secretary is unable to make the certification under paragraph (1)— 
(A)the Secretary submits to the congressional defense committees a report explaining why the Secretary is not implementing any such recommendation; and (B)a period of 30 days elapses following the submission of such report. 
(b)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  